Dear Mr. Dupont:
This office is in receipt of your opinion request dated December 12, 1995, in which you present issues relative to Act1032 of 1995. Specifically, your concern lies in the change in composition of the Atchafalaya Basin Levee District in which the Parish of Lafourche was removed from the District and the two members previously appointed from that parish no longer have standing under Act 1032. Additionally, while the Parish of Terrebonne remains within the District under Act 1032, the number of appointed members from that parish is reduced from three (3) to one (1).
Consequently, you ask us to address the following questions:
        1. Without the governor re-appointing the designated one representative from Terrebonne Parish, do any of the three prior appointed members have the right to receive per diem or vote at any meeting of the Atchafalaya Basin Levee District.?
        2. Can the three prior appointed members from the Parish of Terrebonne decide among themselves which one of them will serve until the governor makes a new appointment?
        3. Can the Atchafalaya Basin Levee District itself decide who will sit in the position of representing the parish of Terrebonne until the governor makes a new appointment?
Act 1032, effective January 1, 1996, in part, amends and reenacts LSA-R.S. 38:291 changing the boundaries of the Atchafalaya Basin Levee District and recomposing the Board of Levee Commissioners from nineteen (19) to fifteen (15) persons. LSA-R.S. 38:291(A)(2), as amended, mandates that the governor shall appoint these persons.
However, until the governor appoints the fifteen members of the Board, the present members continue to hold office. LSA-R.S.42:2.
LSA-R.S. 42:2 reads:
        Every public officer in this state except in case of impeachment or suspension, shall continue to discharge the duties of his office until his successor is inducted into office.
LSA-R.S. 42:1 states:
        As used in this title, the term "public office" means any state, district, parish or municipal office, elective or appointive, or any position as member on a board or commission, elective or appointive, when the office or position is established by the constitution or laws of this state.
        "Public officer" is any person holding a public office in this state.
The members of the Atchafalaya Basin Levee District clearly qualify as "public officers" under these provisions. Therefore, it is our conclusion that until appointments are made pursuant to the changes mandated by Act 1032 (1995) the present members continue to serve including all three members representing the Parish of Terrebonne pursuant to LSA-R.S. 38:291
before its amendment. This authority includes the full right to vote and receive per diem allowances as designated.
I trust this adequately addresses your concerns. Should you need further assistance, please contact this office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY:  CARLOS M. FINALET, III
Assistant Attorney General
RPI/CMF:gbe